Citation Nr: 1226636	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased extra-schedular rating for residuals of a subtrochanteric fracture of right femur, with postoperative residuals of open reduction and internal fixation, as well as right hip sprain. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to April 2004, to include service in Southwest Asia, with prior active service totaling six months and one day. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection and a 10 percent rating for residuals of a subtrochanteric fracture of right femur, with postoperative residuals of open reduction and internal fixation, as well as right hip sprain, and denied service connection for bilateral hearing loss disability and tinnitus.  In February 2011 the Board denied entitlement to an increased schedular rating for residuals of a subtrochanteric fracture of right femur, with postoperative residuals of open reduction and internal fixation, as well as right hip sprain, and remanded the issues on the title page of this decision for further development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The extra-schedular issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No hearing loss disability has been present during the pendency of this claim.

2.  Tinnitus was not present in service; no current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in May 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as notice with respect to the disability-rating and effective-date elements of his claims.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  In light of the apparent absence of a portion of the service treatment records (STRs), the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).  With respect to the VCAA, the Board finds that this heightened duty has been met.  The Veteran submitted copies of STRs, and the RO and the AMC attempted to obtain additional STRs.  Apparently not all of the Veteran's STRs could be obtained.  However, the record shows that the Veteran was informed in February 2012 that attempts to obtain the complete STRs were not completely successful.  An April 2012 supplemental statement of the case again informed the Veteran that complete records were not available.  In sum, the Veteran has been notified of the type of evidence that would tend to substitute for his missing STRs, and the RO and the AMC have made extensive efforts to obtain all outstanding STRs.  There is no indication that additional pertinent records exist or that any additional notice would be productive.  All appropriate development to obtain the Veteran's pertinent, available post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded an appropriate VA examination.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims. 

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Impairment in hearing acuity is not considered a disability for purposes of an award of service connection unless audiometric test results, including speech recognition scores, have reached a certain level.  The provisions of 38 C.F.R. § 3.385 provide that: 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's available STRs are silent for complaints or findings of tinnitus or hearing loss disability (as defined in 38 C.F.R. § 3.385).  The STRs include an audiological evaluation in August 1974, which notes pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

Audiological evaluation in December 1983, notes pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
30
LEFT
5
10
15
15
25

On the authorized audiological evaluation in September 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
35
LEFT
5
10
25
30
35

On the authorized audiological evaluation in April 1995, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
10
30
LEFT
5
5
20
15
25

In a July 2002 report of medical history, the Veteran denied any current or past hearing loss.  A July 2002 medical examination report notes that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
20
LEFT
5
5
30
20
25

Following service, the Veteran's original claim for VA compensation for hearing loss disability was received in October 2006.  He did not complain of tinnitus at that time.

A December 2007 VA examination report notes the Veteran's complaints of hearing loss, right greater than left, since the early 1990's.  He denied tinnitus.  He reported a history of noise exposure during his military service.  Specifically, he stated that he was a parachutist and was exposed to aircraft noise with hearing protection.  He was also exposed to noise from weapons during infantry training and during combat service in the Gulf War.  He denied any post-service noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
30
LEFT
20
15
25
30
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The VA examiner indicated in an addendum to the original examination report that, on the basis of asymmetry of the Veteran's decibel losses at certain higher frequencies, auditory brainstem response testing was to be administered as part of the VA compensation and pension examination process.

A June 2011 VA examination report notes the Veteran's complaints of hearing loss.  The Veteran also reported having occasional tinnitus for more than 10 years, and stated that his tinnitus is especially noticeable at night.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
50
LEFT
5
10
10
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  After reviewing the claims file, the examiner opined that auditory brainstem response testing was not indicated as results would be compromised by a conductive hearing loss in the right ear at 4000 Hertz.  Moreover, the examiner noted that the Veteran's STRs showed a decrease in hearing during the Veteran's military service, especially in the left ear.  The examiner also noted the inconsistencies in the Veteran's statements regarding tinnitus: he denied tinnitus on examination in 2007 but reported a 10 year history of tinnitus on examination in 2011.  Based on these inconsistencies, the VA examiner stated that no opinion concerning the etiology of the Veteran's tinnitus could be made without resorting to mere speculation.

Hearing Loss Disability

Even conceding that the Veteran was exposed to noise from aircraft and weapons in service, the evidence does not show any hearing loss disability (as defined by 38 C.F.R. § 3.385) in service.  There is also no evidence that the Veteran has been diagnosed with hearing loss disability by VA standards at any point since service.  In this regard, both the 2007 and 2011 VA examination reports show that no hearing loss disability was present.  There is no post-service medical evidence to the contrary.  Therefore, the Board concludes that the preponderance of the medical evidence establishes that bilateral hearing loss disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra. 

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  In this case, the Board acknowledges that the Veteran is able to observe his problems hearing; however, the Board does not believe that the Veteran has the expertise required to determine whether any such problems amount to hearing loss disability by VA standards.  In any event, even assuming that the Veteran's statements are competent evidence of the presence of hearing loss disability, his statements are clearly of less probative value than the medical evidence indicating that hearing loss disability has not been present during the period of this claim. 

As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


Tinnitus

In the present case, the evidentiary record shows that the Veteran currently suffers from tinnitus.  See June 2011 VA examination report.  Because the Veteran is shown to have tinnitus, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.

The Board acknowledges that the Veteran is competent to state that he has suffered from tinnitus since service.  However, the Board has not found the Veteran to be credible with respect to these contentions.  In this regard, the Board notes that his June 2011 account that he has had tinnitus for more than 10 years is in direct conflict with a December 2007 VA examination report which notes that he denied having tinnitus.  In addition, the Veteran's available STRs are negative for complaints of tinnitus.  Moreover, he did not mention any complaints of tinnitus at the time he filed his original claim of service connection in 2006.  

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the appellant's statements are inconsistency.  

What is necessary to substantiate the Veteran's claim is competent (medical) evidence that relates his current tinnitus to an event, injury, or disease in service.  The June 2011 VA examiner essentially opined that , because of inconsistencies in the Veteran's statements, there was no way to relate the Veteran's tinnitus to his military service without resorting to mere speculation.  The VA examiner's opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence.  There is no medical opinion to the contrary of record. 

Accordingly, after weighing the lay and medical evidence pertinent the claim, the Board finds that the preponderance of the evidence is against finding that the Veteran began suffering from tinnitus in service, and has experienced tinnitus since service.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied.


REMAND

In the February 2011 remand, the Board instructed the RO or the AMC to consider initially whether the Veteran is entitled to the assignment of an extra-schedular rating for his service-connected residuals of a right femur fracture.  Specifically, the RO or the AMC was to provide the Veteran with the required VCAA notice for this issue and adjudicate the issue.  The Board finds that the AMC returned the case to the Board before accomplishing any of the requested development.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that the AMC failed to follow the Board's remand instructions, the Board finds no alternative to this further remand.  On remand, notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should also include an explanation as to the information or evidence needed to establish an extra-schedular disability rating.  38 C.F.R. § 3.321(b).  He should also be notified that evidence that may substantiate his claim could include, but not be limited to, employment records referring to job loss or poor job performance stemming from his service-connected right femur fracture; statements from any current or former employer, coworkers, health care providers, family, and friends who have observed the effects of the right femur fracture on his ability to function successfully in an office work environment.  Depending upon the Veteran's response, any and all assistance due him must then be provided by VA.  Thereafter, the RO or the AMC should adjudicate the extra-schedular issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing for the purpose of notifying him of the information and evidence needed to substantiate his claim for an initial extra-schedular evaluation in excess of 10 percent for residuals of his right femur fracture.  He should also be reminded that VA will assist him in obtaining pertinent medical or other data to substantiate his claims in the event that he provides an authorization for the release of any such data. 

Notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should include an explanation as to the information or evidence needed to establish an extra-schedular disability rating. 38 C.F.R. § 3.321(b).  He should also be notified that evidence that may substantiate his claim could include, but not be limited to, employment records referring to job loss or poor job performance stemming from his service-connected right femur fracture; statements from any current or former employer, coworkers, health care providers, family, and friends who have observed the effects of the residuals of right femur fracture on his ability to function successfully in an office work environment. 

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA. 

2.  The RO or the AMC should undertake any further development it determines to be warranted based on the responses to the development sought above. 

3.  The RO or the AMC should then adjudicate the matter of whether referral of the claim for an increased rating for the veteran's service-connected residuals of right femur fracture for extra-schedular consideration is indicated.  

If the determination is favorable to the Veteran, the RO or the AMC should proceed with the referral to either the Under Secretary for Benefits or to the Director of Compensation and Pension.  

If the determination is adverse, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


